                 Case 19-50559-btf13                     Doc 7   Filed 11/27/19 Entered 11/27/19 12:13:54                         Desc Main
                                                                 Document     Page 1 of 8
Debtor 1                 Keri Lynn McKee                             Case number
                        First Name              Middle Name             Last Name


Debtor 2
(Spouse, if filing)     First Name              Middle Name             Last Name




                              United States Bankruptcy Court for the Western District of Missouri
                                                       Chapter 13 Plan
                 Check if this is an amended plan and list below the Parts of the plan that have been changed:



 XXX             Above Median
                 Below Median

Part 1: Notices

    To Debtors: This form sets out options that maybe appropriate in some cases, but the presence of an option on the
                form does not indicate that the option is appropriate in your circumstances. Plans that do not comply
                with local rules and judicial rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

    To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
                               do not have an attorney, you may wish to consult one.
                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a
                               timely written objection to confirmation. The Bankruptcy Court may confirm this plan without further notice if no
                               objection to confirmation is filed. See Bankruptcy Rule 3015 and LR Rule 3083-1(D) and (E). In addition, you must
                               have a filed and allowed proof of claim in order to be paid under any plan.
                               The following matters may be of particular importance. Debtors must check one box on each line to state
                               whether or not the plan includes each of the following items. If an item is checked as “Not Included”, if
                               both boxes are checked, or if neither box is checked, the provision will be ineffective if set out later in the
                               plan.

       1.1            A limit on the amount of a secured claim, set out in Part 3.2, which may result in a                 X Included        Not included
                      partial payment or no payment at all to the secured creditor
       1.2            Avoidance of a judicial lien or a nonpossessory, nonpurhcase-money security interest,                   Included    X Not included
                      set out in Part 3.7

       1.3            Nonstandard provisions, set out in Part 7                                                            X Included        Not included


Part 2: Plan Payments

2.1 Debtor(s) will make regular payments to the trustee as follows:

                $ 610.00 per month
                [If debtor(s) will have a step payment: and $                  per month starting with the payment due in (month), (year)] Insert
                additional lines if needed.

2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that apply.

                XXX Debtor(s) will make payments pursuant to a payroll deduction order to the employer(s) and in the amount(s) listed below:

                Debtor’s name                 Monthly amount      Employer’s name          Street address           City, state & zip
                Keri Lynn McKee               $610.00             Polsinelli               900 West 48th Place,     Kansas City, MO 64112-1895
                                                                                           Suite 900

                                                                                                                                                       1
        Case 19-50559-btf13             Doc 7     Filed 11/27/19 Entered 11/27/19 12:13:54                       Desc Main
                                                  Document     Page 2 of 8
                               $
               Debtor(s) will make payments directly to the trustee.

2.3 Additional payments.
      XXX None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.
             Debtor(s )will make additional payment(s) to the trustee from other sources, as specified below. Describe the source,
             amount, and date of each additional payment.




Part 3: Treatment of Secured Claims

 3.1 Maintenance of payments and cure of default, if any.
       XXX None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.

  3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured
        claims.
                None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.
          The remainder of this paragraph will be effective only if the applicable box in Part 1of this plan is checked.
        The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental
        secured claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column
        headed Amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the
        value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
        amount; secured claims of governmental units should be listed in Part 3.5 below. For each listed claim, the value of the
        secured claim will be paid with interest at the applicable Chapter 13 rate unless otherwise modified below and specified in
        Part 7.

        The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
        under Part 5 of this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's
        allowed claim will be treated in its entirety as an unsecured claim. Unless otherwise ordered by the court, the amount of
        the creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

        Pursuant to 11 U.S.C. §1326(a)(1), secured claims marked below as non-purchase money security interest claims will not
        receive pre-confirmation adequate protection payments unless the court orders otherwise.

  Creditor        Estimated     Collateral   Check if non-      Value of     Amount of         Amount of     Interest      EMA
  name            amount of                  purchase           collateral   claims senior     secured       rate          payment
                  creditor's                 money security                  to creditor's     claim                       through
                  total claim                interest claim                  claims                                        plan
  Ally            $20,265.99    2017 Ford                       $11,091.25   $0.00             $11,091.25    Ch13          $226.00
  Financial                     Escape                                                                       Rate
                  $                                             $            $                 $             Ch13          $
                                                                                                             Rate
                  $                                             $            $                 $             Ch13          $
                                                                                                             Rate

 3.3 Secured claims excluded from 11 U.S.C. §506. Check one.

        XXX None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.

 3.4 Mortgages to be paid in full during the life of the plan

         XXX None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.

 3.5 Secured claims of governmental units.
              None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.
       The trustee shall pay secured claims of governmental units based on a filed and allowed proof of claim, whether listed in
       this paragraph or not, in full pursuant to 11 U.S.C. §511(a). If the claim does not provide the non-bankruptcy applicable
       interest rate, it will be paid at the Chapter 13 rate in effect for this case.
                                                                                                                                       2
       Case 19-50559-btf13              Doc 7      Filed 11/27/19 Entered 11/27/19 12:13:54                         Desc Main
                                                   Document     Page 3 of 8

       Creditor name                                                        Estimated claim amount
       Missouri Department of Revenue                                       $1,764.36


 3.6 Surrender of collateral.
        XXX None. If “None” is checked, the rest of Part 3.6 need not be completed or reproduced.

 3.7 Lien Avoidance.
        XXX None. If “None” is checked, the rest of Part 3.7 need not be completed or reproduced.
         The remainder of this paragraph will be effective only if the applicable box in Part 1of this plan is checked.

Part 4: Treatment of Fees and Priority Claims

 4.1 General
     Trustee’s fees will be collected pursuant to 28 U.S.C. §586.

     For Domestic Support Obligation (“DSO”) noticing purposes, under 11 U.S.C. §1302(d), if the DSO claim holder listed is a
     governmental unit, list the name(s), address(es) and phone number(s) of the actual holder of a DSO as defined in 11 U.S.C.
     §101(14A). Pursuant to 11 U.S.C. §112 and Bankruptcy Rule 9037, do not disclose the name of a minor child. Identify only
     with the minor’s initials.

     If the debtor has a tax redemption claim, said claim must be listed in Part 7 and specific instructions for treatment of creditor
     must be clearly set out. The box in Part 1.2 indicating that nonstandard provisions are included must also be checked.

 4.2 Attorney’s fees

       Total pre-confirmation       Pre-confirmation attorney fees paid      Pre-confirmation attorney fees      Equal monthly
       attorney fees                directly by the debtor                   paid from the plan payments         amount (“EMA”)
       $3,600.00                    $300.00                                  $3,300.00                           $335.00

 4.3 Ongoing post-petition Domestic Support Obligations.
       XXX None. If “None” is checked, the rest of Part 4.3 need not be completed or reproduced.

 4.4 Pre-Petition Arrears on Domestic Support Obligation claims.
       XXX None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

 4.5. Other Priority Claims.
             None. If “None” is checked ,the rest of Part 4.5 need not be completed or reproduced.
       Other Priority claims will be paid by the trustee from plan payments on a pro rata basis as funds are available for this class
       of claimant unless otherwise specified in Part 7. Any other special provisions must be clearly set out in Part 7.

      Priority creditor name                                                                        Estimated priority claim
      Platte County Collector                                                                       $486.00
      Missouri Department of Revenue                                                                $1,186.12
      Clay County Collector                                                                         $1,612.55


Part 5: Treatment of Non-priority Unsecured Claims

 5.1 General

     Absent court order or other agreement with the trustee, debtor(s) shall turn over to the trustee the non-exempt portion of any
     federal or state tax refund that is a pre-petition asset unless the non-exempt equity in the tax refunds is satisfied by the
     treatment of non-priority unsecured creditors in Part 5.2. Debtor(s) may also be required to pay in tax refund(s) that are not
     pre-petition assets if the court determines that said refunds are disposable income.

     If debtor has a pending or potential lawsuit or other administrative proceeding, whether or not such cause of action is listed
     on Schedule A/B, any net, non-exempt proceeds which become liquidated shall be turned over to the trustee absent other
     court order or other agreement with the trustee.

 5.2 Non-priority unsecured claims not separately classified.
                                                                                                                                         3
          Case 19-50559-btf13              Doc 7    Filed 11/27/19 Entered 11/27/19 12:13:54                        Desc Main
                                                    Document     Page 4 of 8

     Choose only one treatment of non-priority unsecured creditors below:

                A dividend of 100%.

                A dividend of 0%.

                A dividend of         %.

                A base plan. The base is          months of payments.

                Liquidation Analysis Pot (LAP). There is non-exempt equity of $        .

          XXX Disposable Income Pot. The DIP amount is $ 11,989.80 (60 x $ 199.83 monthly disposable income as calculated on
Form 122C-2).
 5.3 Maintenance of payments and cure of any default on non-priority unsecured claims (such as long-term student loans).
       XXX None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

 5.4 Other separately classified non-priority unsecured claims.
         XXX None. If “None” is checked, the rest of Part 5.4 need not be completed or reproduced.

Part 6: Executory Contracts and Unexpired Leases

 List the treatment of executory contracts and unexpired leases below.
             None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
     Post-petition payments and pre-petition arrearages, whether scheduled or unsecheduled, on executory contracts and
     unexpired leases which are assumed shall be paid directly by the debtor(s). If debtor(s) have pre-petition arrearages, an
     estimated amount should be listed below. Debtor(s) should also include detailed information below on how the pre-petition
     arrearage will be cured.


         Creditor name          Description of leased       Assume or reject     Estimated pre-      Debtor(s) will cure the pre-
                                property or executory       Assume      Reject   petition            petition arrearage directly as
                                contract                                         arrearage           follows:
         Gloria Graham          Apartment Lease             Assume               $0.00
                                                                                 $

 Part 7: Nonstandard Plan Provisions
              None. If “None” is checked, the rest of Part 7 need not be completed or reproduced.

 Non-standard provisions must be set forth below. A non-standard provision is a provision not otherwise included in the approved
 form for the Western District of Missouri or deviating from it. Non-standard provisions set out elsewhere in this plan areineffective.

 The following plan provisions will be effective only if there is a check in the box "included" in Part 1.2.

    a.    If a secured creditor receives relief from the automatic stay pursuant to 11 U.S.C §362(d) or if an asset is surrendered
          pursuant to 11 U.S.C. §1325(a)(5)(c), in this Chapter 13 Plan, then any and all claims that are secured by the asset(s)
          shall no longer be long term debts and shall not be excepted from discharge. However, the Trustee shall continue to
          make disbursements as otherwise set forth below in “Plan Provisions” paragraph (H)(iv).




Part 8: Signatures



                                                                                                                                          4
        Case 19-50559-btf13              Doc 7      Filed 11/27/19 Entered 11/27/19 12:13:54                         Desc Main
                                                    Document     Page 5 of 8

/s/ Jason G. Roach_________________                              Date     November 26, 2019
Jason G. Roach #51302
Roach Bankruptcy Center, LLC
           th
851 NW 45 Street, Suite 208
Gladstone, MO 64116
Phone: 816-454-5555
Fax: 816-817-7733
E-mail: roachbankruptcy@gmail.com
Attorney for the Debtors


 Keri Lynn McKee                                               Date     November 26, 2019


                                                               Date


 Signature(s) of Debtor(s)
 The debtor(s) must sign this document even if represented by an attorney and even if the attorney also has signed above.

 By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
 certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
 approved form for the Western District of Missouri, other than any non-standard provisions included in Part 7.




                                                        PLAN PROVISIONS
A.   PLAN PAYMENTS AND LENGTH OF PLAN

      i. Mailing address: All plan payments shall be payable to “Richard V. Fink, Trustee”, shall include the debtor’s name and
         case number and shall be mailed to Richard V. Fink, Trustee, P.O. Box 1839, Memphis, TN 38101-1839. Any changes to
         the plan payment mailing address will be posted on www.ndc.org and www.13network.com.

      ii. Commencement date: Plan payments shall commence within 30 days of the petition date. Once a plan is confirmed,
          that plan payment remains in effect until such time as the court confirms a subsequent amendment.

      iii. Employer wage order: If the box for voluntary wage assignment to the employer is checked and the employer address
           is not provided, the wage order shall be issued directly to the debtor. If neither box in Part 2.2 is checked, the wage order
           shall be issued directly to the debtor. Full and timely payment is the debtor’s responsibility if the voluntary wage
           assignment has not gone into effect or if the employer does not remit the full plan payment amount. The trustee also may
           cause an order to remit plan payments to be issued to the debtor’s employer pursuant to LR 3083-1.

      iv. Electronic payments: Payments can be made electronically to the trustee.              There are links to the websites at
          www.ndc.org and www.13network.com.

B.   TREATMENT OF SECURED CLAIMS – MAINTENANCE OF PAYMENTS AND CURE OF DEFAULT, IF ANY

      i. Interest rate for pre-petition arrearage: All pre-petition arrearages, whether scheduled or unscheduled, shall be paid
         0% interest pursuant to 11 U.S.C. §1322(e) unless otherwise specified in the plan or ordered by the court. If a portion of
         the pre-petition arrearage is entitled to interest, the treatment should be clearly specified in Part7 as to the amount to be
         paid interest and the applicable interest rate. If the proof of claim is filed with no information regarding the portion to be
         paid interest, the trustee shall pay interest on the amount indicated in the plan. If no specific interest rate is provided and
         the plan provides for interest, the trustee shall use the Chapter 13 Rate in effect for the case.

      ii. Post-petition mortgage payment change: A “Notice of Mortgage Payment Change” shall be filed with the court and
          served on the debtor, the debtor’s counsel and the trustee no later than twenty-one (21) prior to any payment change and
          shall contain the information required pursuant to LR 3094-1 and Bankruptcy Rule 3002.1.

      iii. Pre-confirmation adequate protection payments on claims secured by real property: The trustee shall distribute
           adequate protection payments to real property creditors being paid from the plan payments pursuant to LR 3086-1.


                                                                                                                                           5
        Case 19-50559-btf13              Doc 7       Filed 11/27/19 Entered 11/27/19 12:13:54                         Desc Main
                                                     Document     Page 6 of 8
      iv. No proof of claim filed or no transfer filed: The trustee shall reserve funds for the conduit portion of claims treated as
          long term debts and paid from the plan payments. If no proof of claim is filed, the trustee generally files a motion to
          deposit funds into the court registry at the conclusion of the case and will deposit the reserved funds into the court registry
          absent other court order. If a proof of claim is filed but the claimant does not accept funds from the trustee and no
          transfer or assignment of claim is filed, the trustee generally files a motion to deposit funds into the court registry at the
          conclusion of the case and will deposit the reserved funds into the court registry absent other court order.

C. SECURED CLAIMS – ADEQUATE PROTECTION

      i. How adequate protection payments are made: Creditors listed in Part 3 that are entitled to adequate protection
         payments pursuant to 11 U.S.C. §1326(a)(1) or LR 3086-1will receive said payments from the trustee pursuant to LR
         3086-1 unless otherwise ordered by the court. A creditor shall not receive adequate protection payments if the plan does
         not provide for such creditor to be treated as secured in Part 3. In order for such creditor to receive adequate protection
         payments, the debtor must amend the plan to specify creditor’s treatment as secured and to provide an equal monthly
         amount for that creditor or the creditor must file an appropriate motion for adequate protection with the court and obtain an
         order. Creditors may file objections to the adequate protection treatment provided by the plan.

      ii. Proof of claim required: Creditors listed in Part 3 that are entitled to adequate protection payments pursuant to 11
          U.S.C. §1326(a)(1) or LR 3086-1, will receive payments from the trustee only after a proof of claim is filed with the court.
          Adequate protection payments shall be paid from the second month following the petition or conversion month through
          the confirmation month. The principal amount of the adequate protection recipient’s claim shall be reduced by the amount
          of the adequate protection payments remitted unless the court orders otherwise.

D. SECURED CLAIMS OF GOVERNMENTAL UNITS

      i. The trustee shall pay secured claims of governmental units based on a filed and allowed proof of claim, whether listed in the
         plan or not, in full pursuant to 11 U.S.C. §511(a), if the claim is a tax claim entitled to payment under this statute. If the tax
         claim does not provide the non-bankruptcy applicable interest rate, it will be paid at the Chapter 13 rate in effect for this case.

E.   LIEN RETENTION

      The holder of a secured claim shall retain its lien until the earlier of the payment of the underlying debt determined under
      non-bankruptcy law or the discharge under 11 U.S.C. §1328. If the case is dismissed or converted without completion of the
      plan, the lien also shall be retained by such holder to the extent recognized by applicable non-bankruptcy law pursuant to11
      U.S.C. §1325(a)(5)(B).

F.   TREATMENT OF FEES AND PRIORITY CLAIMS

      i. Trustee’s fees: Trustee’s fees shall be collected pursuant to 28 U.S.C §586.

      ii. Pre-confirmation debtor’s attorney’s fees: Attorney fees shall be paid from the plan payments pursuant to LR 2016-1
          unless a different treatment is provided in Part7and the court issues a specific order regarding that proposed treatment.
          Pre-confirmation attorney fees are limited to the amounts set out in LR 2016-1(D) absent a court order allowing fees in
          excess of said amounts. The confirmation of the plan without that separate, specific court order shall not permit attorney
          fees to be paid contrary to the equal monthly amount specified in Part 4.2. All attorney fees paid contrary to that
          paragraph or other order of the court are subject to disgorgement.

      iii. Treatment: Eleven U.S.C. §1322(a)(2) provides that all claims entitled to priority under §507(a) shall be paid in full in
           deferred cash payments, except when §1322(a)(4) applies to §507(a)(1)(B) priority claim, unless the holder of a particular
           claim agrees to a different treatment of such claim. All priority claims, regardless of the underlying basis for the claim, are
           similarly classified for purposes of distribution

        under this plan unless otherwise specified in Part7 or other order of the court. Priority creditors shall not receive interest
        on their claims unless otherwise specified in the plan or other order of the court.

      iv. Classification: All priority creditors, including DSO’s, with a filed and allowed claim for whom an EMA is provided in
          Part7, shall be grouped for distribution purposes with any creditor for whom an EMA is provided, including secured claims
          and debtor’s attorney’s fees. All priority unsecured creditors, including DSO’s, with a filed and allowed claim for whom an
          EMA is not provided, shall be grouped for distribution purposes with any secured creditor being paid pro rata as funds are
          available for that class of creditors.

G. TREATMENT OF NONPRIORITY UNSECURED CLAIMS

      i. Base plans:



                                                                                                                                             6
  Case 19-50559-btf13             Doc 7      Filed 11/27/19 Entered 11/27/19 12:13:54                       Desc Main
                                             Document     Page 7 of 8
        a. Base amount: The base amount (“Base”) shall be calculated by multiplying the number of months proposed in a
           base case by the monthly plan payment. If the monthly plan payment changes, the base shall be adjusted
           accordingly.

        b. Dividend to be set in Base plans: After both the governmental and non-governmental bar dates have passed
           and the trustee has filed the Notice Allowing/Disallowing Claims and said Notice is final, the trustee will set a
           dividend in Base cases establishing the percentage that the Base will pay to non-priority unsecured creditors at
           that time. The trustee will provide a notice of the set dividend.

        c. Adjustments to the dividend: Once the dividend has been set in a Base plan, the trustee may adjust the
           dividend as necessary to ensure that the case complies with the Applicable Commitment Period if the plan runs
           short of the Applicable Commitment Period due to a withdrawn proof of claim, a lump sum payment made by the
           debtor, a decrease in trustee’s fees, a decrease in the conduit mortgage payment, or any other event. The
           dividend may also be adjusted based on a post-confirmation amended plan filed by debtor. The trustee will
           provide notice of the adjusted dividend. If the debtor remits sufficient funds to the trustee to pay off the case in
           full, e.g. 100% to all filed and allowed unsecured creditors; the trustee may adjust the plan to a 100% plan for
           filed and allowed unsecured creditors without further order of the court.

        d. Payment of non-priority unsecured creditors: Filed and allowed non-priority unsecured creditors shall be paid
           their pro rata share, as funds are available, of plan payments available after the satisfaction of administrative
           expenses, secured claims (including interest), priority unsecured claims and after all long-term debt payments
           being paid through the trustee are current.

        e. Length of Base: Because the total funds paid into the plan must be sufficient to satisfy the administrative
           expenses, secured claims and priority unsecured claims, the plan may actually run longer than the number of
           months needed to satisfy the Base. Any adjustments made to the Base that results in the Plan running in excess
           of the sixty-month statutory time limit of 11 U.S.C. §1322(d) may result in the trustee filing a motion to dismiss.

ii. Pot plans:

        a. Liquidation analysis pot (LAP): The LAP amount listed in Part 5.2 should be the amount of non-exempt equity.
           When setting the dividend to non-priority unsecured creditors, the trustee will deduct hypothetical Chapter 7
           trustee fees from the LAP amount. The hypothetical fees will be calculated pursuant to 11 U.S.C. §326. After
           deduction of said fees and any allowed priority claims, any funds remaining in the LAP will be paid to allowed
           non-priority unsecured claimants pursuant to the set dividend. Filed and allowed special or co-debtor non-
           priority claims will not receive more than their pro rata share of any funds available for distribution to filed and
           allowed non-priority claimants from the LAP; if the plan provides for filed and allowed special or co-debtor non-
           priority claims to be paid more than the other filed and allowed non-priority unsecured claimants, then the debtor
           shall pay to the trustee the additional funds necessary to satisfy those claims.

        b. Disposable income pot (DIP):

                    1.   DIP amount:If the debtor has disposable income as defined in 11 U.S.C. §§1325(b)(2) and (b)(3)
                         and the applicable commitment period as defined in §1325(b)(4)(A) is not less than five (5) years,
                         the DIP amount shall be the amount of the monthly disposable income on Form 122C-2 multiplied
                         by 60.
                    2.   Dividends in DIP plans: When setting the dividend to non-priority unsecured creditors, the trustee
                         will deduct pre-confirmation attorney’s fees paid from plan payments and filed and allowed special
                         or co-debtor non-priority unsecured claims. Filed and allowed priority claims are not deducted from
                         the DIP as they already have been deducted on the Form 122C-2. Any remaining funds in the DIP
                         will be paid to filed and allowed non-priority unsecured claims pursuant to the set dividend. If the
                         DIP is less than or equal to the sum of the pre-confirmation debtor’s attorney’s fees being paid from
                         the plan payments and filed and allowed special or co-debtor non-priority unsecured claims, the
                         filed and allowed non-priority unsecured claims shall receive zero percent (0%), unless the plan
                         runs short of the applicable commitment period. See paragraph I(ii) below.

        c. Adjustment to dividend for both LAP plans and DIP plans: After the dividend to non-priority unsecured
           creditors is set, the trustee will not reduce the dividend to accommodate additional or amended proofs of claim
           filed and allowed after the bar date but may increase the dividend if a proof of claim is withdrawn or amended to
           a lower amount to ensure compliance with 11 U.S.C. §1325(a)(4). If the debtor believes that reduction of the
           dividend is required, it will be the responsibility of the debtor to determine the appropriate dividend and file an
           amended plan to adjust the dividend. Any such amendment to the plan shall reflect the dividend which
           previously has been set and shall provide a dividend that will comply with 11 U.S.C. §1325(a)(4) and must be at
           least equal to any distributions already made to non-priority unsecured creditors.



                                                                                                                                  7
        Case 19-50559-btf13              Doc 7      Filed 11/27/19 Entered 11/27/19 12:13:54                         Desc Main
                                                    Document     Page 8 of 8

H.   DISTRIBUTIONS TO CREDITORS

      i. Proof of claim: The trustee shall only distribute payments, including adequate protection payments, to creditors who
         have filed and allowed proofs of claim. If the plan provides for the debtor to make payments directly, then the failure of
         the creditor to file a proof of claim does not excuse the debtor from making the required direct payments. If the debtor is
         to make direct payments to a creditor, those payments must be
         paid pursuant to the terms of the contract regardless of whether the plan is confirmed. However, if the trustee is to pay
         any portion of a claim, then it is necessary for the creditor to file a proof of claim to receive the portion of the claim to be
         paid through the trustee.
         Notwithstanding the confirmation of this plan, the debtor(s) and the trustee reserve the right to challenge the allowance,
         validity or enforceability of any claim, in accordance with11 U.S.C. §502(b) and to challenge the standing of any party to
         assert any such claim.

      ii. Order of distributions: The trustee shall distribute to creditors, absent other order of the court, based on the confirmed
          plan, filed and allowed proofs of claim, and the notice to allow claims and any subsequent notices to allow additional,
          adjusted or amended claims. See LR-3084-1 and LR 3085-1. The manner and order of distribution to creditors shall be
          determined by the trustee unless otherwise clearly set out in the plan as confirmed.

      iii. Creditor mailing address/assignments or transfers: The trustee shall mail payments to the address provided on the
           proof of claim unless the creditor provides another address in writing for payments or the trustee receives other official,
           written notice of a change of address. If the claim is assigned or transferred, the trustee shall continue to remit to the
           original creditor until an assignment or transfer of claim is filed with the court.

      iv. Payment of claim after lifting of stay: The trustee shall continue to make payments to any creditor with a filed and
          allowed claim after an order granting relief from the stay is entered or the stay is otherwise not in effect. The trustee shall
          cease making payments only if:

              a. the claim is withdrawn by the creditor; or
              b. an objection to the claim is filed and an order is entered directing the trustee to cease making payments on the claim;
                 or
              c. the claimant notifies the trustee in writing that no further payments are owed on the claim(s); or
              d. an amended plan is filed and confirmed which specifically provides for no further payments to the claimant.

        See LR 3086-1.


      v. Trustee’s avoidance powers: If the trustee recovers funds related to a transfer, the recovered funds will be for the benefit of
         unsecured creditors, less administrative fees and costs, absent other court order.


I.   DEFINITIONS

      i. Arrearage: Any arrearages listed are the debtor’s best estimate of the amount owed as of the date of the petition. The
         trustee shall pay arrearages based on the filed and allowed proof of claim pursuant to LR 3084-1. If no arrearage amount
         is shown on the proof of claim, none shall be paid.

      ii. Applicable commitment period: If the trustee or an unsecured creditor objects to confirmation of a plan pursuant to 11
          U.S.C. §1325(b)(1)(B), the debtor shall devote to the plan all disposable income for payment to unsecured creditors for
          the applicable commitment period from the date that the first plan payment is due, as defined in §1326(a)(1), unless the
          plan provides for payment in full of all filed and allowed unsecured claims over a shorter period. Regardless of whether
          the trustee objected to the confirmation of the plan pursuant to §1325(b)(1)(B), the trustee may file a Motion to Amend
          Plan pursuant to 11 U.S.C.§1329 to a Base plan, a dividend plan or a Pot plan if the plan as filed and confirmed will pay
          all administrative expenses and filed and allowed secured and priority creditors in a period of time that is less than the
          applicable commitment period. This includes plans running less time than anticipated due to the lifting of the automatic
          stay, secured or priority claims being allowed for less than the scheduled amount or not filed at all, withdrawn claims, lien
          avoidance or disallowance of claims or plans running less than the applicable commitment period due to other reasons.
          The trustee, the debtor or an allowed unsecured claimant may also file a Motion to Amend Plan pursuant to §1329 if there
          has been a post-confirmation change in circumstances that would allow the debtor to pay a dividend or an increased
          dividend to non-priority unsecured creditors.

      iii. Equal monthly amount (EMA): Claims with EMAs may receive more than the EMA and may receive those additional
           funds prior to payments being made to non-priority unsecured creditors.

      iv. Long term debt: A long term debt is one in which the final payment due under the terms of the contract comes due after
          the final Chapter 13 plan payment comes due.
                                                                                                                                            8
